Opinion issued November 13, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01089-CR
____________

CANDY LOPEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 926105



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on August 25, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore September 24, 2003, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Notice of appeal was deposited in the mail on October 8, 2003, according
to the postmark on the copy of the envelope included in the clerk’s record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See Tex. R. App.
P. 9.2(b).  Although the notice of appeal was mailed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).